IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 65PA18

                                Filed 29 March 2019

STATE OF NORTH CAROLINA

             v.
NOUI PHACHOUMPHONE



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 810 S.E.2d 748 (2018), finding no

prejudicial error after appeal from judgments entered on 22 September 2016 by Judge

Eric L. Levinson in Superior Court, Cleveland County. Heard in the Supreme Court

on 4 March 2019.


      Joshua H. Stein, Attorney General, by Elizabeth Guzman, Assistant Attorney
      General, for the State.

      William D. Spence for defendant-appellant.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.


      Justice DAVIS did not participate in the consideration or decision of this case.